     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                 UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J & J SPORTS PRODUCTIONS, INC.,                   )
                                                       )
 7                   Plaintiff,     vs.                ) Case No.: 2:09-CV-01660-WDK-FMO
                                                       )
 8   LUIS BANUELOSBANUELOS, et al,                     )
                                                       )  RENEWAL OF JUDGMENT BY CLERK
 9                Defendant,                           )
                                                       )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J & J SPORTS PRODUCTIONS, INC., and against Defendant, Luis
13
     Banuelosbanuelos aka Luis Banuelos, individually and dba El Pescador Bar & Grill, entered on
14
     September 21, 2009, be and the same is hereby renewed in the amounts as set forth below:
15
            Renewal of money judgment
16
                    a. Total judgment                                $      12,645.45
17
                    b. Costs after judgment                          $          00.00
18
                    c. Subtotal (add a and b)                        $      12,645.45
19
                    d. Credits                                       $          00.00
20
                    e. Subtotal (subtract d from c)                  $      12,645.45
21
                    f.   Interest after judgment                     $        500.97
22
                    g. Fee for filing renewal of application         $         00.00
23
                    h. Total renewed judgment (add e, f and g) $            13,146.42
24

25
     Dated: ___________________
              August 16, 2019               CLERK, byy _________________________
26                                             Deputy Clerk

27
       KIRY K. GRAY, CLERK OF COURT
28

                                                       - 1-



                                       Renewal of Judgment by Clerk
